In an action to recover the proceeds of an insurance policy and for other relief, the plaintiff appeals from an order of the Supreme Court, Queens County, dated December 8, 1960, which granted conditionally the defendant Weinstein’s motion to preclude the plaintiff from giving any testimony on the trial in support of the particulars required to be furnished pursuant to a demand for a bill of particulars dated October 26, 1960, served by defendants Weinstein and Borges. Order reversed, with $10 costs and disbursements payable by the defendant Weinstein, and motion denied without prejudice to an application for a bill of particulars or other relief pursuant to paragraph (e) of subdivision (9) of the Statement of Readiness Rule, as the parties may be advised. On June 30, 1960, a note of issue and Statement of Readiness were served for the September 1960 Term. On or about October 26, 1960, a demand for a verified bill of particulars was served on plaintiff’s attorney who, on October 27, 1960, returned it upon the ground that the demand was not timely since the action was on the calendar. . After an action has been placed on a calendar, if the defendant has made no motion to strike it from the calendar in accordance with the Statement of Readiness Rule, a bill of particulars may be obtained only by order of the court as prescribed by paragraph (e) of subdivision (9) of the rule (see, e.g., Needleman v. Parion Theatre Corp., 12 A D 2d 791). Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.